COURT OF APPEALS OF VIRGINIA


            Present: Judges Russell, AtLee and Malveaux
            Argued at Norfolk, Virginia
PUBLISHED




            CHRISTOPHER PARRIS CABRAL
                                                                             OPINION BY
            v.     Record No. 1186-17-1                             JUDGE MARY BENNETT MALVEAUX
                                                                             JULY 17, 2018
            COMMONWEALTH OF VIRGINIA


                         FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                                      AND COUNTY OF JAMES CITY
                                        Michael E. McGinty, Judge

                           Richard G. Collins (Collins & Hyman, PLC, on brief), for appellant.

                           Leah A. Darron, Senior Assistant Attorney General (Mark R.
                           Herring, Attorney General, on brief), for appellee.


                   Christopher Parris Cabral (“appellant”) was convicted of aggravated sexual battery, in

            violation of Code § 18.2-67.3.1 On appeal, appellant argues the evidence was insufficient to support

            the charge because there was no evidence that he used a deadly weapon. For the reasons that

            follow, we affirm appellant’s conviction.

                                                    I. BACKGROUND

                   On August 31, 2015, the victim, T.V., began her morning run at approximately 5:20 a.m.

            She ran south on Richmond Road in the City of Williamsburg, stopping about a quarter mile into

            her run to adjust the arm band holding her phone. While stopped, she observed a man jogging

            toward her from the north, the direction of a restaurant. T.V. backed off of the sidewalk into the


                   1
                      Appellant was also convicted of attempted robbery, in violation of Code §§ 18.2-58 and
            -26; strangulation, in violation of Code § 18.2-51.6; abduction with intent to defile, in violation
            of Code § 18.2-48; possession of a weapon by a convicted felon, in violation of Code
            § 18.2-308.2; assault and battery, in violation of Code § 18.2-57; and possession of marijuana, in
            violation of Code § 18.2-250. Appellant does not challenge these convictions on appeal.
grass to let the man pass. Instead of passing, the man ran towards T.V., grabbed her left arm and

shoulder with one hand, and pulled out an object with the other. T.V. knew the object to be a

Taser because of the “very loud and audible” sound it made when activated. T.V. felt the man

strike her stomach with the Taser. She was not incapacitated because “it was not fully powered.”

She began to fight, and the man “struck” her with the Taser two more times during the

altercation.

         The man dragged T.V. across the grass to a nearby parking lot where both fell to the

ground. He covered her mouth, placed an arm around her throat, and wrapped his leg around her

legs to prevent her from kicking. The man used his right hand to rub T.V.’s vagina “back and

forth” over her clothing. He then told her that “he worked security . . . nearby” and that she

“needed to learn that it wasn’t safe for a woman to run on their own in the morning.” The man

turned T.V. away from him and told her to wait while he fled the scene. T.V. counted to five,

turned around to get a look at the man as he ran back north, and then turned and began running

south.

         When T.V. felt comfortable, she stopped running and called 911. Officer Powell arrived

and T.V. gave him a description of her attacker, which Powell provided to other officers.

Officers found appellant, who fit the description of the man given by T.V., parked in the nearby

restaurant parking lot and detained him. T.V. was able to identify appellant as her attacker by his

appearance and voice.

         Officers searched appellant’s vehicle and recovered security apparel, including a uniform

and badge, as well as a Taser. Officer Powell tested the Taser by pressing a button, and the

Taser “admitted a charge,” “sparked,” and “made noise.”




                                                -2-
        T.V.’s injuries included swelling to her neck, back, shoulders, and abdomen. The trial

court found that T.V. had been “tased three times,” and her abdominal swelling was “consistent

with being tased in the abdomen.”

                                             II. ANALYSIS

        Appellant contends the evidence was insufficient to support the aggravated sexual battery

charge because the Commonwealth failed to prove that the Taser he used qualifies as a “deadly”

weapon for purposes of Code § 18.2-67.3.2

        “To the extent that [an] issue . . . involves statutory interpretation, it is a question of law

reviewed de novo on appeal.” Grimes v. Commonwealth, 288 Va. 314, 318, 764 S.E.2d 262, 264

(2014) (italics added). “When construing a statute, our primary objective is ‘to ascertain and give

effect to legislative intent,’ as expressed by the language used in the statute.” Cuccinelli v. Rector

& Visitors of the Univ. of Va., 283 Va. 420, 425, 722 S.E.2d 626, 629 (2012) (quoting

Commonwealth v. Amerson, 281 Va. 414, 418, 706 S.E.2d 879, 882 (2011)). “To best ascertain

that intent, ‘[w]hen the language of a statute is unambiguous, we are bound by the plain meaning of

that language.’” Blake v. Commonwealth, 288 Va. 375, 381, 764 S.E.2d 105, 107 (2014)

(alteration in original) (quoting Kozmina v. Commonwealth, 281 Va. 347, 349, 706 S.E.2d 860, 862

(2011)). “[P]enal statutes must be strictly construed against the Commonwealth and applied only in

those cases clearly falling within the language of the statute.” Branch v. Commonwealth, 14


        2
         Appellant first presented this argument to the trial court in a motion for reconsideration.
In the same motion, he also argued for the first time that the evidence was insufficient to prove
that he used a Taser during the course of the assault. Appellant failed to include the transcript of
the hearing wherein the trial court ruled on this motion. Thus, appellant has waived any
argument on appeal that the evidence was insufficient to prove that he used a Taser. See Rule
5A:8(b)(4)(ii) (providing that “[w]hen the appellant fails to ensure that the record contains
transcripts or a written statement of facts necessary to permit resolution of appellate issues, any
assignments of error affected by such omission shall not be considered”). However, we will
consider appellant’s argument that the Commonwealth failed to prove that a Taser qualifies as a
“deadly” weapon for purposes of Code § 18.2-67.3, because it raises a purely legal question that
we review de novo on appeal.
                                                 -3-
Va. App. 836, 839, 419 S.E.2d 422, 424 (1992). However, “[t]he plain, obvious, and rational

meaning of a statute is always preferred to any curious, narrow or strained construction; a statute

should never be construed so that it leads to absurd results.” Id. “When analyzing a statute, we

must assume that ‘the legislature chose, with care, the words it used when it enacted the relevant

statute, and we are bound by those words as we interpret the statute.’” Toliver v. Commonwealth,

38 Va. App. 27, 32, 561 S.E.2d 743, 746 (2002) (quoting Cousar v. Peoples Drug Store, 26

Va. App. 740, 745, 496 S.E.2d 670, 672 (1998)).

       Code § 18.2-67.3(A)(4)(c) defines aggravated sexual battery, in the context of the instant

case, as an act of sexual abuse “accomplished against the will of the complaining witness by force,

threat or intimidation, and . . . [t]he accused uses or threatens to use a dangerous weapon.”

Appellant contends that the Taser he used during the assault on T.V. is not a dangerous weapon for

purposes of the statute. He argues the trial court should have interpreted “dangerous weapon” to be

synonymous with “deadly weapon” because, while the General Assembly does not use the term

“deadly weapon” in Code § 18.2-67.3, its use of “dangerous weapon” in other contexts supports

analyzing the facts of this case using case law related to deadly weapons. In support of this

argument, he notes that loaded firearms are “per se” deadly weapons. See Floyd v. Commonwealth,

191 Va. 674, 683, 62 S.E.2d 6, 10 (1950) (“There are . . . weapons such as a loaded pistol . . . which

the court may pronounce as a matter of law a ‘deadly weapon.’” (quoting Pannill v.

Commonwealth, 185 Va. 244, 253, 38 S.E.2d 457, 462 (1946))). However, appellant notes, the

Code also refers to firearms as dangerous weapons in certain places. See, e.g., Code

§ 18.2-248(C)(4)(b) (excluding persons from mandatory minimum punishment for unauthorized

manufacture or distribution of, or possession with intent to manufacture or distribute, controlled

substances when they did not “possess a firearm or other dangerous weapon”); Code § 18.2-283

(criminalizing carrying “any gun, pistol, bowie knife, dagger or other dangerous weapon . . . to a

                                                 -4-
place of worship while a meeting for religious purposes is being held”). Thus, appellant contends,

the General Assembly’s use of the term “dangerous weapon” in other statutory contexts supports the

interpretation that “dangerous weapon” is used in the same manner as “deadly weapon.”

        Appellant is mistaken in his belief that “dangerous weapon” and “deadly weapon” are to be

interpreted synonymously. The legislature has used both “deadly weapon” and “dangerous

weapon” in Title 18.2 of the Code. See, e.g., Code § 18.2-58.1(B) (defining carjacking, in part, as

“the intentional seizure or seizure of control of a motor vehicle . . . by the threat or presenting of

firearms, or other deadly weapon”); Code § 18.2-287.01 (banning certain “dangerous weapon[s],”

including “stun weapons,” as defined elsewhere in Title 18.2, from airport terminals). It follows

that the General Assembly could have used the term “deadly weapon” rather than “dangerous

weapon” in Code § 18.2-67.3, but it did not. “[W]hen the General Assembly has used specific

language in one instance, but omits that language or uses different language when addressing a

similar subject elsewhere in the Code, [this Court] must presume that the difference in the choice of

language was intentional.” Sarafin v. Commonwealth, 288 Va. 320, 328, 764 S.E.2d 71, 76 (2014)

(alteration in original) (quoting Zinone v. Lee’s Crossing Homeowners Ass’n, 282 Va. 330, 337,

714 S.E.2d 922, 925 (2011)). Accordingly, the Commonwealth did not have the burden of proving

that the Taser qualified as a “deadly weapon,” just that the Taser was a “dangerous weapon” for

purposes of Code § 18.2-67.3.

        Title 18.2 of the Code does not define “dangerous weapon.” Existing case law also does not

provide a definition in the context of Code § 18.2-67.3. However, the language of Code § 18.2-67.3

is unambiguous, and thus we are bound by the plain language of the statute. “Dangerous” is defined

as something that is “able or likely to inflict injury.” Dangerous, Webster’s Third New International

Dictionary, Unabridged (2002). Here, the trial court found that T.V. had been “tased three times,”

and her abdominal injuries were consistent with having been tased there. Thus, as T.V. was injured

                                                   -5-
by the Taser, the device clearly qualifies as a “dangerous weapon” — something “able or likely to

inflict injury” — under Code § 18.2-67.3.

        Further, it is well established that “‘[t]he Code of Virginia constitutes a single body of law,

and other sections can be looked to where the same phraseology is employed’ or the same

underlying conduct is involved.” Chapman v. Commonwealth, 68 Va. App. 131, 144 n.7, 804

S.E.2d 326, 333 n.7 (2017) (quoting King v. Commonwealth, 2 Va. App. 708, 710, 347 S.E.2d 530,

531 (1986)). The Code defines a “stun weapon” as “any device that emits a momentary or pulsed

output, which is electrical, audible . . . in nature and which is designed to temporarily incapacitate a

person.” Code § 18.2-308.1. Officer Powell testified that the Taser found in appellant’s vehicle

emitted a “spark.” The victim stated that she was “struck” with and “felt the shock of” the weapon,

which was “very loud and audible” when appellant turned it on. Appellant used the Taser in order

to incapacitate the victim as he grabbed her with his other hand. Accordingly, the Taser used

against the victim during the crime meets the definition of a “stun weapon” under Code

§ 18.2-308.1.

        Additionally, such “stun weapons as defined in Code § 18.2-308.1” are included as

prohibited “dangerous weapons” in Code §§ 18.2-283.1 (making it “unlawful for any person to

possess in or transport into any courthouse . . . dangerous weapon[s], including . . . stun weapons as

defined in [Code] § 18.2-308.1”) and -287.01 (making it “unlawful for any person to possess or

transport into any . . . airport terminal in the Commonwealth . . . dangerous weapon[s], including . . .

stun weapons as defined in [Code] § 18.2-308.1”). Therefore, in viewing the Code as a single body

of law, as mentioned above, the inclusion of “stun weapons” as prohibited “dangerous weapons” in

these code sections further supports our conclusion that the Taser in this case qualifies as a

“dangerous weapon” under Code § 18.2-67.3.




                                                  -6-
       In the instant case, as the instrument was a stun weapon and was able to inflict injury, the

trial court did not err in finding that the Taser was a “dangerous weapon” for purposes of Code

§ 18.2-67.3(A)(4)(c).

                                       III. CONCLUSION

       We hold that a Taser, as used by appellant during the course of his assault on T.V.,

qualifies as a dangerous weapon pursuant to Code § 18.2-67.3 due to its classification as a stun

weapon and its ability to inflict injury. Accordingly, we affirm appellant’s conviction.

                                                                                            Affirmed.




                                                -7-